Title: From Thomas Jefferson to John Page, 26 July 1803
From: Jefferson, Thomas
To: Page, John


          
            
              My dear Sir
            
            Monticello July 26. 1803.
          
          In a former letter from Washington I expressed a wish that the salubrity of our climate here, and the wishes of antient friends might make it agreeable to mrs Page and yourself to come and pass some time during my stay here which will be to about the 20th. of September. from your answer I concieved hopes it would be so. I nourish them still with fondness, and anticipate the pleasure of sweetening the relaxation from business by antient recollections. I have to take a journey to some possessions about 90. miles from hence, which will occupy about ten days. the time of going is absolutely indifferent. I shall not go therefore till I hear from you, lest I might be absent when you should do me the favor asked; but will time my journey entirely to your convenience. Accept my affectionate salutations and assurances of constant and unalterable friendship & respect, & make my compliments acceptable to mrs Page.
          
            
              Th: Jefferson
            
          
         